United States Court of Appeals
                     For the First Circuit


No. 20-1208

 BRITTANY IRISH, individually and as Personal Representative of
           the Estate of Kyle Hewitt; KIMBERLY IRISH,

                     Plaintiffs, Appellants,

                               v.

DETECTIVE JASON FOWLER; DETECTIVE MICAH PERKINS; SERGEANT DARRIN
                             CRANE,

                     Defendants, Appellees,

                               and

 STATE OF MAINE; STATE POLICE OF THE STATE OF MAINE; JOHN DARCY;
                         ANDREW LEVESQUE,

                           Defendants.


                          ERRATA SHEET

     The opinion of this Court, issued on November 5, 2020, is
amended as follows:
     On page 5, line 11, replace "threated" with "threatened"
     On page 6, line 2, replace "threated" with "threatened"
     On page 31, line 6, replace "burns" with "Burns"
     On page 34, line 6, replace "award" with "awarded"